Title: To George Washington from Frederick Augustus Conrad Muhlenberg, 20 October 1793
From: Muhlenberg, Frederick Augustus Conrad
To: Washington, George


          
            Sir,
            Providence Township, Montgomery County [Pa.]Oct. 20th 1793.
          
          Lt Col. Solomon Bush, who has the Honor of being personally acquainted with You intends
            solliciting for the Appointment of naval Officer, for the Port of Philada in the Room of
            Dr Phile deceased, & considering his Service & Sufferings during and since the
            late War, I take the Liberty of assuring You that I know no one whom I can more
            cheerfully recommend than him, & that I verily believe, as far as my Knowledge
            extends that he would give general Satisfaction to the Merchants of Philadelphia amongst
            whom he is well acquainted. I have the Honor to be with the most unfeigned Respect Sir
            Your most obedient humble Servant
          
            Fredk A. Muhlenberg
          
        